UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 OMAR ALEJANDRO MEDINA,

                 Plaintiff,
                                                      No. 19-cv-2487 (RDM)
         v.

 UNITED STATES,

                 Defendant.


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, filed this action against the United States in the Superior

Court for the District of Columbia, and the United States removed the action to this Court

pursuant to 28 U.S.C. §§ 1442 and 1446. Dkt. 1. The complaint consists of two, barely legible

sentences: “After contacting the US and its proper agencies numerous times to resolve issues

related to MSW, I now have to be seen by mental doctors. This problem continues to exist to

this day without any kind of relief what-so-ever due to negligence in full part of the United

States.” Dkt. 1-1 at 7.

       On September 26, 2019, the United States moved to dismiss under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), asserting that this complaint both fails to state a claim and is

“patently insubstantial” and thus beyond the Court’s subject matter jurisdiction and, in any event,

is frivolous within the meaning of 28 U.S.C. § 1915(e)(2)(B)(i). Dkt. 3 at 3, 7 (quoting Best v.

Kelley, 39 F.3d 328, 330 (D.C. Cir. 1994)). The Court issued a Fox/Neal Order on September

30, 2019, cautioning Plaintiff about the need to respond to the motion and explained that a failure

to respond could result in the Court either considering the motion conceded or dismissing the

case for failure to prosecution. Dkt. 4. When the Court did not receive a response from Plaintiff
within the time provided, the Court sua sponte granted an extension of time to respond until

November 15, 2019. Minute Order (Sept. 30, 2019). Plaintiff has yet to respond to the motion

or to either of the Court’s orders and, indeed, has yet to file anything in this Court.

       Plaintiff’s disjointed allegations fail to state a claim upon which relief can be granted.

The complaint does not (1) indicate who or what MSW is, (2) describe what “issues” required

resolution, (3) identify who or what agency failed to act, (4) explain what “problems” persist, or

(5) elucidate what duty, if any, the United States owed to Plaintiff or how it breached that duty.

In short, the complaint it too cryptic to satisfy the dictates of Federal Rules of Civil Procedure 8

and 12(b)(6) and to “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

       The Court will, accordingly, GRANT Defendant’s motion, Dkt. 3, and will DISMISS

the complaint without prejudice pursuant to Federal Rules of Civil Procedure 8 and 12(b)(6).

       A separate order will issue.


                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: July 23, 2020




                                                  2